     Case 2:19-cv-01009-KJM-KJN Document 27 Filed 04/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       BRITTNEY FLOW-SUNKETT, GLENN                    No. 2:19-cv-1009 KJM KJN P
         SUNKETT,
12
                          Plaintiffs,
13                                                       ORDER
               v.
14
         RALPH DIAZ, et al.,
15
                          Defendants.
16

17

18            Plaintiff Glenn Sunkett is a state prisoner, and Brittney Flow-Sunkett is Glenn’s wife. On

19   April 21, 2020, the undersigned recommended that this action be dismissed based on plaintiffs’

20   failure to timely file an amended complaint. (ECF No. 25.) On that same day, plaintiffs’ motion

21   for extension of time to file an amended complaint was entered on the court’s docket. (ECF No.

22   26.) Plaintiffs claim they did not receive the court’s order and did not find out about it until April

23   15, upon a routine call to the Clerk’s office seeking the status of this case. Mr. Sunkett asks the

24   court to also send copies of orders to his address in state prison.1

25   1
       Plaintiffs previously provided only Ms. Flow-Sunkett’s address. (ECF No. 1.) The March 11,
26   2020 order was served to each plaintiff at the address provided by Ms. Flow-Sunkett, 27952
     Pueblo Serene, Hayward, CA 94545. (ECF No. 24.) Pursuant to Local Rule 182(f), service of
27   documents at the record address of the party is fully effective. Mr. Sunkett’s current address has
     now been noted. Both parties are reminded of their obligation to notify the court of any address
28   changes.
     Case 2:19-cv-01009-KJM-KJN Document 27 Filed 04/23/20 Page 2 of 2

 1            Plaintiffs also seek an extension of sixty days (or more) in light of the current COVID-19

 2   pandemic.

 3            Good cause appearing, IT IS HEREBY ORDERED that:

 4            1. The Findings and Recommendations (ECF No. 25) are vacated;

 5            2. Plaintiffs’ motion for an extension of time (ECF No. 26) is granted; and

 6            3. Plaintiffs are granted sixty days from the date of this order in which to file an amended

 7   complaint.

 8   Dated: April 23, 2020

 9

10

11
     /sunk1009.36
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
